Citation Nr: 0731126	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a left ankle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in June 2007.  A 
transcript of this hearing has been associated with the 
claims folder.

At the hearing, the appellant's representative raised the 
issue of entitlement to a compensable rating for the service-
connected scar of the left ankle.  As that issue has not been 
adjudicated, it is referred to the RO for the appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that the 20 percent evaluation assigned 
for the residuals of his left ankle injury is inadequate to 
reflect the impairment produced by this disability. 

At the June 2007 hearing, the veteran indicated that he has 
been treated for his left ankle disability by several private 
doctors.  He indicated that he has received treatment from 
Dr. Kevin Pearson on two occasions, that he has been treated 
by a Dr. Falcon, and that he has been receiving ongoing 
treatment from a Dr. Fowler.  The veteran stated that his 
most recent visit to Dr. Fowler had been in March 2007.  

A review of the claims folder shows that the only private 
medical records that have been obtained are the results of a 
May 2003 magnetic resonance imaging study signed by Dr. 
Falcon after a referral by Dr. Pearson, and a May 2003 Return 
to Work/School Form signed by Dr. Pearson.  There is an 
Authorization and Consent to Release Information Form 
received in January 2004 that authorizes VA to obtain records 
from Dr. Kevin Pearson and Dr. Hugo Falcon, but no indication 
that these doctors have been contacted by VA.  The form 
refers to an examination conducted by Dr. Pearson.  Finally, 
there is no indication that an attempt has been made to 
obtain records from Dr. Fowler.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  With the veteran's 
permission, this includes obtaining private medical records.  
The Board believes that the records cited by the veteran are 
likely relevant to his claim and that an attempt must be made 
to obtain them and associate them with the claims folder. 

At the hearing, the veteran testified that his left ankle 
condition has worsened since the last VA QTC examination in 
January 2004.  As noted above, he has indicated that he has 
received private treatment for the left ankle.  He also 
testified that he has locking of the ankle at times and is 
unable to move the ankle at all, raising the possibility of 
ankylosis.  He also testified that he has been issued an 
ankle brace by the VA.  In light of the veteran's testimony, 
another VA examination is needed to evaluate the current 
extent of the left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his left ankle disability 
from 2003 to the present.  After securing 
the necessary releases, these records 
should be obtained and associated with 
the claims folder.  In particular, 
attempts to obtain records from Dr. Kevin 
Pearson, Dr. Hugo Falcon, and Dr. Fowler 
should be made.  The efforts to obtain 
these records should be documented in the 
claims folder.  If any attempt is 
unsuccessful, the veteran should be 
notified and given an opportunity to 
obtain and submit the records himself.  
Any follow up requests that may be 
indicated should also be made.  

2.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and extent of his service-
connected left ankle disorder.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.

All necessary tests and studies, 
specifically to include range of motion 
testing, should be performed.  The 
examiner is requested to provide 
commentary as to the presence and extent 
of any functional loss due to pain, 
painful motion, and ankylosis of the left 
ankle.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



